Citation Nr: 1047163	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  09-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This appeal was 
previously presented to the Board in August 2010, at which time 
it was remanded for additional development.  It has now been 
returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund.  This appeal was previously presented 
to the Board in August 2010, at which time it was remanded to 
afford him, per his request, a hearing before a Veterans Law 
Judge.  Pursuant to the Board's remand order, the appellant was 
scheduled for a video hearing before a Veterans Law Judge in 
October 2010; however, in an October 2010 written statement, the 
appellant stated that upon arriving at the RO for his scheduled 
hearing, his video hearing could not be held due to technical 
difficulties, and he opted for a personal hearing before a 
Decision Review Officer instead.  Unfortunately, review of the 
claims file indicates the transcript of this hearing has not been 
associated with the claims file.  As a transcript of the hearing 
is lacking, remand of this claim is required to obtain such a 
transcript and associate it with the claims file.  See 38 C.F.R. 
§ 20.714.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Obtain and associate with the claims file a 
transcript of the appellant's Decision Review 
Officer hearing.  If no such hearing was 
held, that fact must be documented for the 
record.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the appellant's 
pending claim in light of any additional 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

